Citation Nr: 0014135	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  98-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hearing loss, right ear.

2.  Entitlement to an increased (compensable) evaluation for 
rupture of the right tympanic membrane.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a right eye injury.

4.  Whether new and material evidence has been submitted to a 
reopen a claim of service connection for hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant is a combat-wounded veteran of the Vietnam War.  
He was honorably discharged from the United States Marine 
Corps in September 1981 with over twenty years of active duty 
service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The record reflects that the appellant appeared at a hearing 
before the undersigned Member of the Board on March 16, 2000.  
A transcript of that hearing has been associated with the 
record on appeal.  The appellant submitted additional 
evidence to the Board at this hearing for which he requested 
waiver of the RO's consideration thereof in favor of review 
by the Board.  Accordingly, the Board will accept and 
consider the evidence submitted by the appellant pursuant to 
38 C.F.R. § 20.1304(c) (1999).

The issues of increased ratings for the right ear hearing 
loss, rupture of the right tympanic membrane and residuals of 
a right eye injury are the subject of the remand portion of 
this decision.



FINDINGS OF FACT

1.  In a rating decision in May 1982, the RO denied service 
connection for hearing loss.  The appellant was notified of 
this decision and of his appeal rights, but he did not file 
an appeal within the time allowed by law and regulations.

2.  Evidence submitted by the appellant since the May 1982 
rating decision, in particular, the report of an audiogram 
conducted in October 1999 and a statement dated in March 2000 
from a board certified hearing instrument specialist who 
conducted the October 1999 audiogram, is relevant and 
probative of the issue of whether he is entitled to service 
connection for hearing loss in the left ear.

3.  The March 2000 statement from the board certified hearing 
instrument specialist reflects her opinion that based on the 
appellant's in-service exposure to loud noise caused by 
artillery fire and a box mine explosion, combined with the 
fact that he was not exposed to excessively loud noise in the 
years after service, his history of progressive bilateral 
hearing loss is related to noise exposure in military 
service.

4.  There is no other evidence of record which competently 
(i.e., contrary medical opinion by equivalent specialists) 
rebuts the findings and conclusions reflected in the 
aforementioned hearing instrument specialist's statement of 
March 2000.


CONCLUSIONS OF LAW

1.  The May 1982 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1999).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for hearing loss 
in the left ear, and this claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a), (c) (1999).

3.  A hearing loss disability involving the left ear was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) 
(West 1991); 38 C.F.R. §§ 3.303(d), 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly-constituted rating agency is final and 
binding as to all field offices of VA as to written 
conclusions based on evidence on file at the time the 
claimant is notified of the decision.  38 C.F.R. § 3.104(a) 
(1999).  Such a decision is not subject to revision on the 
same factual basis except by a duly constituted appellate 
authority.  Id.  A claimant has one year from the date of 
notification of a decision of the agency of original 
jurisdiction to file a notice of disagreement (NOD) with the 
decision, and the decision becomes final if no NOD is filed 
within that time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1999).

In order to reopen a claim which has been previously denied 
and has become final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
the decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

In the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") held that in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), the U. S. Court of 
Appeals for Veterans Claims (the Court) impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has stated that a review 
of the claim under the more flexible Hodge standard accords 
the appellant a less stringent "new and material" evidence 
threshold to overcome.  See Fossie v. West, 12 Vet. App. 1 
(1998).  However, a subsequent decision of the Federal 
Circuit stressed that Hodge overruled only the third prong of 
the Colvin test, requiring that evidence must be likely to 
affect the outcome of a case in order to be material, but 
left the remainder of the Colvin test intact.  Anglin v. 
West, No. 99-7019 (Fed. Cir. Feb. 15, 2000) (evidence is not 
new and material under the first prong of the Colvin test if 
newly-submitted evidence is merely cumulative of the evidence 
in the record at the time of the prior disallowance).

Since the issuance of Hodge, the Court has articulated a new 
test for adjudicating claims based on new and material 
evidence.  In Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), the Court held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge:  VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin.  There is no duty to assist in the absence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) cert. denied, sub nom. Epps v. West, 118 S.Ct. 
2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this case remains in 
appellate status, the Board will now consider whether new and 
material evidence has been submitted in accord with Hodge, 
Elkins, et al.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (precedent decisions of Court generally given 
retroactive effect with regard to cases in which the 
administrative or judicial review process is not concluded).

The Board will reopen the claim of service connection for 
hearing loss in the left ear.  When read together with the 
appellant's contentions and testimony on appeal, the Board 
concludes that the new evidence submitted or associated with 
the record since the May 1982 rating decision is sufficient 
to reopen the claim.  In particular, the reports of VA 
audiogram examinations conducted in November 1997 and 
February 1998, which reflected a hearing loss disability of 
the left ear within the meaning of 38 C.F.R. § 3.385 (1999) 
(each VA examination showed auditory thresholds of 40 
decibels or greater in at least one of the frequencies 
between 500 and 4000 Hertz), and the report of a private 
audiogram conducted in October 1999, which was submitted 
along with an accompanying statement dated in March 2000 from 
a board certified hearing instrument specialist who conducted 
the October 1999 audiogram, are sufficiently significant that 
all the evidence must be considered in order to fairly decide 
the merits of the claim.  Based on the results of the October 
1999 audiogram, which also showed hearing loss in the left 
ear within the meanings of 38 C.F.R. § 3.385, together with a 
review of some of the appellant's service medical records, 
the March 2000 statement from the hearing instrument 
specialist reflected the following medical opinion, in 
pertinent part:

. . . review of results of [the 
appellant's] ear examination administered 
while in the service during the 1970's 
(copies enclosed) and the fact that he 
has been engaged in an occupation [file 
reflects that he is an attorney] that 
normally precludes exposure to loud noise 
since his military retirement, it is my 
opinion that his current hearing loss is 
service connected and can be attributed 
to the fact that he served in an 
artillery unit in Vietnam and was 
seriously wounded in a mine explosion in 
1969.  Hearing problems such as his often 
increase over the years after such 
exposure to loud noise.  Though tests 
administered in the service indicate that 
he had variable hearing loss then and 
that the hearing loss changed from test 
to test, such hearing loss patterns are 
common in cases where a person has 
suffered traumatic ear injury.

Service medical records considered by the aforementioned 
specialist included a hospital report which indicated that 
the appellant was wounded in action in August 1969 in Vietnam 
when a box mine exploded; on appeal, the appellant testified 
that the box mine had the explosive power of 80 sticks of 
dynamite, and that the jeep he was riding in when the 
explosion occurred was destroyed entirely causing the death 
of the driver.  The hospital report itself reflects that the 
explosion was due to hostile enemy activity while the 
appellant was on patrol.  Service department records reflect 
that he was awarded the Purple Heart for the injuries he 
sustained in this incident, and that he also was awarded a 
Bronze Star with the Combat "V" device and the Combat 
Action Ribbon (awarded to Marines who actively performed 
combat duties).

In light of the new and material evidence discussed above, 
the Board concludes that the claim of service connection for 
hearing loss in the left ear is well grounded under 38 
U.S.C.A. § 5107(a) (West 1991) and Elkins, Winters, supra, 
which permits further appellate review of the claim on the 
merits.  The Board is also satisfied that the claim has been 
sufficiently developed, and that a disposition on appeal is 
now in order.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The Board has carefully weighed all of the available evidence 
of record.  Taken as a whole, the medical evidence supports a 
conclusion that a hearing loss disability involving the left 
ear had its onset during the appellant's military service.  
There is simply no objective evidence of record which 
provides an alternative etiology for his current left ear 
hearing loss, which as noted above, has been associated by a 
hearing instrument specialist with a prior history of noise-
induced trauma caused by the appellant's in-service exposure 
to artillery fire and the August 1969 box mine explosion 
incident.  Service department records reflect that the 
appellant was in combat during Vietnam and that he had served 
in an artillery unit.  In addition, these records show that 
he was severely injured in a devastating mine explosion that 
caused trauma to his face, mouth and ears.  Service 
connection for hearing loss in the right ear was granted by 
the RO due to this injury.  

Based on the medical evidence cited above, it also appears 
that his current hearing loss in the left ear is due to the 
same in-service trauma.  When all the facts are considered, 
the Board finds that the nature of the appellant's duties in 
Vietnam and the verified accounts of his experiences, 
specifically, in-service hearing loss caused by exposure to 
weapons firing and the box mine explosion, is consistent with 
the circumstances and conditions typical of combat veterans 
under 38 C.F.R. § 3.303(a).  Therefore, with consideration of 
the relaxed evidentiary standards that must be applied to the 
facts in this case under 38 U.S.C.A. § 1154(b) (West 1991), 
his contentions are deemed by the Board to be highly credible 
and probative.  Cf. Kessel v. West, 12 Vet. App. 477 (1999) 
(en banc) (prior holding in Arms v. West, 12 Vet. App. 188 
(1999) overruled to the extent that Arms could be read as 
establishing or implying in dicta that application of section 
1154(b) to the merits of a case could result in the award of 
service connection without also establishing sufficient 
evidence of all the well-grounded elements of service 
connection, namely, a current disability and a causal nexus 
between a combat service injury or disease and such 
disability, or the continuation of symptoms subsequent to 
service).  However, as this is a merits-based review of the 
claim, given that all the well-grounded elements have been 
satisfied, applicable regulations provide that a postservice 
initial diagnosis of a disability may establish entitlement 
to service connection.  See 38 C.F.R. § 3.303(d) (service 
connection may be granted for any disease diagnosed after 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service).

In view of the foregoing, the Board concludes that the 
requirements to establish service connection for hearing loss 
in the left ear have been met.  The findings showing 
bilateral hearing loss in the higher frequencies noted on the 
audiogram examinations conducted in 1997-1999, when read 
together with his service record, which is positive for 
weapons firing noise exposure in a war zone, duty assignment 
in a direct combat-support role, and injuries sustained in 
combat involving direct and proximate exposure to a 
devastatingly loud explosion, convinces the Board that, 
notwithstanding the absence of in-service clinical proof of 
hearing loss in the left ear, the unique facts in this case 
require that all reasonable doubt as to whether a bilateral 
hearing loss disability was incurred in service must be 
accorded to the appellant, which thereby establishes 
entitlement to service connection for hearing loss in the 
left ear.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991); 
38 C.F.R. §§ 3.303(d), 3.385 (1999).


ORDER

Service connection for hearing loss in the left ear is 
granted.



REMAND

In light of the Board's grant of service connection for 
hearing loss in the left ear, the claim seeking an increased 
evaluation for hearing loss in the right ear must be 
readjudicated as a claim seeking an increased evaluation for 
bilateral hearing loss.  See 38 C.F.R. § 4.85 (1999).

Additionally, the Board notes that additional medical 
records, not currently associated with the record on appeal, 
may be pertinent to the proper adjudication of the 
appellant's claims.  Specifically, at his hearing before the 
undersigned in March 2000, the appellant testified that he 
had seen a private physician (Dr. K. C. M., M.D.) as recently 
as January 2000 for an evaluation of his eyes and that he was 
scheduled to be seen again by this physician later in March.  
Hence, there may be additional records available.  The 
requisition and consideration of these records by the agency 
of original jurisdiction is necessary for the proper 
adjudication of this claim.  Decisions of the Board must be 
based on all of the evidence available.  38 U.S.C.A. 
§ 7104(a) (West 1991) and Gilbert v. Derwinski, 1 Vet. App. 
78 (1990).  The duty to assist the appellant in the 
development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).

In view of the above, the Board finds that additional medical 
development to evaluate the disabilities at issue on appeal 
would prove useful in this case, and is consistent with VA's 
duty to assist the appellant.  The appellant was most 
recently examined for compensation purposes in February 1998, 
over two years ago at this point, which in light of the more 
recent treatment and evaluation of his disabilities, merits 
additional and more up-to-date medical evaluation.  The duty 
to assist the appellant includes the duty to develop the 
pertinent facts by conducting a current and thorough medical 
examination.  See 38 C.F.R. § 3.159 (1999); see also Waddell 
v. Brown, 5 Vet. App. 454 (1993).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
1998.  All VA medical records identified 
by the appellant should be obtained 
pursuant to established procedure.  With 
respect to any non-VA health care 
providers identified by the appellant, 
the RO should request his authorization 
to release any indicated private medical 
records.  Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  Upon completion of the above, the RO 
should schedule the appellant for VA 
compensation or fee-basis examinations to 
determine the nature and extent of 
impairment caused by his service-
connected disabilities involving 
bilateral hearing loss, rupture of the 
right tympanic membrane and residuals of 
a right eye injury.  All appropriate 
diagnostic tests and studies deemed 
necessary to assess the severity of these 
disabilities should be conducted.  All 
pertinent symptomatology and medical 
findings should be reported in detail.  
Examining physicians should be 
specifically requested to proffer 
opinions as to the specific extent and 
severity of each disability evaluated, to 
include a complete and detailed 
discussion of all functional limitations 
associated with each condition.  In that 
the examination is to be conducted for 
compensation rather than for treatment 
purposes, the examining physicians should 
also be advised to address the functional 
impairment of each disability in 
correlation with the criteria set forth 
in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999).  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examining physician in 
conjunction with the requested 
examinations.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.

4.  After completion of the above, the RO 
should readjudicate the issues on appeal, 
with consideration given to all of the 
evidence of record, including the 
evidence submitted by the appellant at 
his March 2000 Travel Board hearing as 
well as any additional medical evidence 
obtained by the RO pursuant to this 
REMAND.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

5.  The appellant is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claims, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 



